


110 HRES 529 IH: Commending Brigadier General George

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 529
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Welch of Vermont
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Commending Brigadier General George
		  Stannard and the Second Vermont Brigade upon the 144th anniversary of the
		  Battle of Gettysburg.
	
	
		Whereas in July 1863 the men of the Second Vermont
			 Brigade, commanded by Brigadier General George Stannard, reached Gettysburg,
			 Pennsylvania, which was to become the greatest battlefield of the Civil War,
			 having only days and hours remaining in their nine-month enlistments;
		Whereas when called upon to fight late on the second day
			 of the battle, the Second Vermont Brigade helped stabilize the Union line on
			 Cemetery Ridge, recaptured a battery of artillery, and captured 80 Confederate
			 soldiers;
		Whereas on the morning of July 3 the 13th Vermont, 14th
			 Vermont, and 16th Vermont Regiments of the Second Vermont Brigade were
			 positioned in front of the Union line;
		Whereas while Confederate artillery shelled the Union
			 positions for two hours in the early afternoon, the Vermonters held
			 firm;
		Whereas when General Robert E. Lee launched his frontal
			 assault, known ever after as Pickett’s Charge, the Vermonters responded by
			 launching an attack;
		Whereas General Stannard ordered the 13th and 16th
			 Regiments to “change front forward on first company” and swing out into a
			 no-man’s land of shot and shell;
		Whereas the sudden onslaught broke the flank of Pickett’s
			 Charge, the Confederates themselves saying it was the Vermonters’ fire that
			 defeated them;
		Whereas the 16th Vermont launched a second flank attack
			 that defeated a supporting Confederate assault;
		Whereas the 14th Vermont held firm its position throughout
			 the charge;
		Whereas the 12th Vermont and 15th Vermont Regiments of
			 General Stannard’s Second Vermont Brigade, having completed the long march to
			 the battlefield, also stood ready to fight;
		Whereas a grand statue of General Stannard stands on
			 Cemetery Ridge honoring all the Vermonters who fought at the Battle of
			 Gettysburg; and
		Whereas Vermonters have long remembered the deeds of their
			 sons on those shot-torn fields of Pennsylvania: Now, therefore, be it
		
	
		That upon the occasion of the 144th
			 anniversary of the Battle of the Gettysburg, the House of Representatives
			 honors the heroic actions of the Second Vermont Brigade on the greatest
			 battlefield of the Civil War, recalling its sacrifices in preserving the Union
			 and in giving the United States of America a “new birth of freedom”.
		
